tcmemo_2013_263 united_states tax_court estate of diane tanenblatt deceased roy l greenbaum personal representative petitioner v commissioner of internal revenue respondent docket no filed date this is an estate_tax_valuation case in which r has increased the value of an interest in an llc included in the value of the gross_estate the parties have stipulated copies of the pleadings in the petition p avers that he has obtained a new appraisal a copy of which is attached to the petition r admits only that a new appraisal is attached to the petition p argues that the appraisal was admitted in evidence by stipulation and must be considered by us as expert testimony notwithstanding p's failure to qualify the author of the appraisal as an expert pursuant to fed r evid or to satisfy rule g tax_court rules_of_practice and procedure addressing expert witness reports and the provisions of our standing_pretrial_order addressing expert testimony held we exclude the appraisal from evidence for failure of p to satisfy the preconditions to our receiving expert testimony held further the value of the interest in the llc is determined william jay palmer and peter a lagonowicz for petitioner brian a pfeifer and william lee blagg for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency notice respondent determined a deficiency of dollar_figure in federal estate_tax the only issue for decision is the fair_market_value of a interest subject interest in a new york limited_liability_company east 18th street realty co llc llc included in the value of diane tanenblatt's decedent's gross_estate unless otherwise stated section references are to the internal_revenue_code in effect for the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure petitioner bears the burden_of_proof findings_of_fact background decedent died testate on date date of death when he filed the petition petitioner resided in pennsylvania estate_tax_return petitioner timely filed form_706 united_states estate and generation- skipping transfer_tax return electing thereon alternate_valuation as provided for in sec_2032 schedule g transfers during decedent's life attached to the form_706 includes the subject interest_reporting the interest to be worth dollar_figure both on the date of decedent's death and on date the alternate_valuation_date valuation_date petitioner described the subject interest on schedule g as a dollar_figure per cent membership interest in the llc petitioner included the subject interest on schedule g because decedent had before her death transferred the subject interest in trust to herself as trustee trust retaining the power_to_revoke that transfer which power she possessed at her death petitioner determined the dollar_figure that he reported on the schedule g as the value of the subject interest from an appraisal prepared for him by management planning inc mpi appraisal the mpi appraisal was based in part on an appraisal of the llc's principal asset a commercial building pincite east 18th street new york new york building prepared by individuals at jacques o tuchler associates building appraisal to determine the value of the building the building appraisal took two approaches a sales comparison approach which indicated a value for the building of dollar_figure and an income capitalization approach which indicated a value for the building of dollar_figure assigning no weight to the sales comparison approach the building appraisal concluded on the basis of the income approach that the value of the building on the date of death was dollar_figure the mpi appraisal added to the value conclusion of the building appraisal the amount of the llc's cash and other current_assets dollar_figure subtracted the llc's liabilities dollar_figure and concluded that the value net asset value of the llc on the date of death was dollar_figure the mpi appraisal then applied to that net asset value sequentially discounts of for lack of control and of for lack of marketability to reach a value conclusion of dollar_figure for the fair_market_value of the subject interest examination respondent examined the form_706 and determined that petitioner had underreported the fair_market_value of the subject interest respondent's explanation of his adjustment increasing the reported fair_market_value of the subject interest shows that he accepted mpi's calculation of the net asset value of the llc dollar_figure as a starting point for determining the value of the interest but rather than allowing and discounts for lack of control and lack of marketability respectively he allowed discounts of only and on the basis of those and discounts he determined that the fair_market_value of the subject interest on the valuation_date was dollar_figure rather than dollar_figure as reported by petitioner which increased the taxable_estate by dollar_figure on the basis of that increase respondent determined the aforesaid deficiency in estate_tax of dollar_figure petition petitioner timely petitioned for redetermination of the deficiency assigning error to the notice averring on the basis of an appraisal by dr laura j tindall tindall appraisal that the true value of the subject interest for estate_tax purposes was dollar_figure and praying that we redetermine a deficiency of zero and an overpayment of estate_tax entitling him to a refund petitioner attached a copy of the tindall appraisal to the petition pertinent facts with respect to the building and the llc the building is a 10-story mezzanine cellar and subcellar concrete steel masonry semi-fireproof class c elevator loft building with office space and grade level retail located in the midtown south ladies mile sector of manhattan the building has a gross building area of approximately big_number square feet above grade and a gross rentable area of big_number square feet the building was fully leased on the valuation_date an operating_agreement operating_agreement governs operation of the llc the term member is defined in the operating_agreement as one who has signed the operating_agreement or who thereafter becomes a party to the agreement members participate in management and control of the llc the term membership interest is defined as the member's percentage interest in the llc's capital membership of the llc is divided among three family groups and transfers of membership interests outside of those groups are restricted a nonfamily member transferee cannot become a member of the llc without the unanimous approval of all of the members a nonfamily member transferee who receives a membership interest but who does not become a member is entitled to receive the distributions and allocations of profits and losses appurtenant to that membership interest but has no right to participate in management and control of the llc the death of a member dissolves the llc unless it is continued by majority vote petitioner was a member of one of the family groups when she transferred the subject interest to the trust she was not a member of the llc on the date of death on the date of death the trust was a member of the llc and it owned the subject interest following decedent's death the trust continued to own the subject interest testimony with respect to value at trial respondent offered john a thomson as an expert in business valuation mr thomson is vice president and managing director of the long beach california office of klaris thomson schroeder inc he is also an accredited senior appraiser of the american society of appraisers is a member of the appraisal institute and has directed and conducted numerous valuation appraisals of various business enterprises the court accepted mr thomson as a business valuation expert and received his written report into evidence as his direct testimony as to the value of the subject interest mr thomson valued the subject interest as of the valuation_date because he considered the llc to function primarily as a real_estate_holding_company he excluded the market and income approaches to valuation and he relied exclusively on a cost approach ie what he described as the discounted net asset value approach he described that approach as follows as applied to the valuation of a nonmarketable minority equity_interest the cost approach calls for a summation of the fair_market_value of the entity's assets and a reduction of that aggregate by the entity's total liabilities with the resulting value then being multiplied by the subject ownership percentage to arrive at the net asset value nav of the interest to arrive at the estimated fair_market_value of the interest the indicated net asset value is reduced by appropriate valuation discounts mr thomson accepted dollar_figure as the llc's net asset value on the basis of llc's partnership tax_return and the building appraisal he determined that discounts of and for lack of control and lack of marketability respectively were appropriate applying these discounts to the subject interest mr thomson concluded that the rounded fair_market_value was dollar_figure i introduction opinion as stated supra the only issue we must decide is the fair_market_value of the subject interest on the valuation_date respondent initially determined that the fair_market_value of the subject interest on the valuation_date was dollar_figure but now on the basis of mr thomson's expert testimony he concedes and we accept that the fair_market_value of the subject interest on the valuation_date was no greater than dollar_figure petitioner argues that the fair_market_value of the subject interest on the valuation_date was less indeed not greater than the dollar_figure determined in the tindall appraisal we conclude that on the valuation_date the fair_market_value of the subject interest was dollar_figure and we redetermine the deficiency accordingly ii evidentiary issues a introduction before proceeding to the merits of the case we must dispose_of an evidentiary issue raised by petitioner viz whether the tindall appraisal is in evidence we conclude that it is not b background among petitioner's averments in the petition in support of his claim that on the form_706 he overvalued the subject interest and is entitled to a refund of tax is the following averment the petitioner's initial appraiser in this case also failed to utilize the proper method of valuation and failed to properly classify the interest consequently petitioner has obtained a new appraisal the appraisal a copy of which is attached hereto as exhibit b which properly characterizes the interest as an assignee interest gives the proper weight to both the income approach and the net asset value approach and applies the appropriate applicable discounts respondent answered the averment admits that a new appraisal is attached to the petition as exhibit b denies for lack of sufficient information that petitioner obtained the new appraisal that is attached to the petition denies the remaining allegations the new appraisal that the parties are referring to is what we have styled and shall continue to refer to as the tindall appraisal before trial petitioner untimely moved to compel respondent to stipulate either the tindall appraisal or alternatively the entire petition including the attached tindall appraisal petitioner alternatively moved to sanction respondent for failing to so stipulate we denied petitioner's pretrial motions and proceeded to hold trial the parties have stipulated copies of the petition and the answer which are attachments to the stipulation and have stipulated separately the text of the averment they did so subject_to the caveat that the stipulations show the parties' pleadings in this case and are not admitted in evidence petitioner asks that we reconsider our prior rulings with respect to the tindall appraisal or otherwise allow it into evidence and consider it expert testimony petitioner's path for attempting to introduce the tindall appraisal into evidence as expert testimony is to say the least unusual generally a party obtains the testimony of an expert witness by calling that witness to testify see rule g pursuant to that rule the expert witness must prepare a written report which is marked as an exhibit and after having been identified by the witness and adopted by him received into evidence as his direct testimony unless the court determines that the witness is not qualified as an expert the rule further provides that not less than days before the call of the trial calendar on which a case appears a party calling an expert witness shall serve on each other party and submit to the court a copy of the expert's report finally the rule also provides that generally we will exclude an expert witness' testimony altogether for failure to comply with the rule those requirements are echoed in our standing_pretrial_order which was served on petitioner petitioner's chosen means for seeking to introduce the tindall appraisal into evidence is perhaps explained by a conversation we had with his counsel at the hearing during which we considered petitioner's pretrial motions along with respondent's motion in limine to exclude the tindall appraisal on various grounds including that petitioner had not submitted and served a copy of the report as required by rule g and our standing_pretrial_order petitioner had filed no response to respondent's motion in limine and at the hearing in response to the court's question as to whether petitioner was just relying on his own motions with respect to stipulating the tindall appraisal into evidence petitioner's counsel candidly responded probably your honor because right now my client's in a fee dispute with the appraiser so right now i cannot get the appraiser to come in and testify apparently counsel's time is less dear than was dr tindall's c discussion tax_court rules the tax_court rules_of_practice and procedure govern all proceedings and cases before the court see rule a pleadings are governed by rule sec_30 through stipulations for trial are governed by rule and evidentiary matters are addressed by rule in general the court conducts trials in accordance with the rules of evidence for trials without a jury in the u s district_court for the district of columbia and accordingly we follow the federal rules of evidence sec_7453 rule a 119_tc_183 in pertinent part rule c provides ex_parte affidavits or declarations statements in briefs and unadmitted allegations in pleadings do not constitute evidence emphasis added in answering the averment respondent admitted only that a new appraisal the tindall appraisal was attached to the petition he denied the claims that petitioner's initial appraiser erred that petitioner obtained a new appraisal and that the new appraisal properly characterized the subject interest and otherwise properly valued it rule a provides the parties are required to stipulate to the fullest extent to which complete or qualified_agreement can or fairly should be reached all matters not privileged which are relevant to the pending case regardless of whether such matters involve fact or opinion or the application of law to fact included in matters required to be stipulated are all facts all documents and papers or contents or aspects thereof and all evidence which fairly should not be in dispute documents or papers or other exhibits annexed to or filed with the stipulation shall be considered to be part of the stipulation rule c governs the filing of stipulations and it provides executed stipulations prepared pursuant to this rule and related exhibits shall be filed by the parties at or before commencement of the trial of the case unless the court in the particular case shall otherwise specify a stipulation when filed need not be offered formally to be considered in evidence emphasis added petitioner's argument as best we understand petitioner's argument for our receiving the tindall appraisal into evidence as expert testimony it is as follows respondent cannot fairly dispute the authenticity of the petition including the attached tindall appraisal respondent must therefore stipulate the authenticity of the copy of the petition presented by petitioner the authenticity of the petition having been stipulated it including the tindall appraisal is in evidence subject_to any reservation noted as to materiality or relevance because the tindall appraisal is in evidence the requirements governing the admission of expert testimony found in rule g and our standing_pretrial_order are beside the point the following two sentences from petitioner's answering brief capture his argument although they refer to another appraisal the mpi appraisal which is attached to the form_706 respondent states that this court will not admit an appraisal report as evidence of fair_market_value unless the author of the expert sic testifies at trial and is available for cross examination resp br p this is true but the mpi appraisal was admitted in evidence by stipulation so that it was not necessary to have it admitted by the court through rule which also should only apply if petitioner called the appraiser to testify which he did not clearly petitioner relies on the tindall appraisal for dr tindall's expert opinion on the basis of appraisal he proposes that we find the following fact the tindall appraisal determined that the proper weight in valuing the llc to be given to the nav and the historical distributions of the llc is and respectively he argues the tindall appraisal explains why petitioner disavows those portions of the by explaining why the value of the decedent's interest should be dollar_figure because the decedent's interest to be valued is an assignee interest instead of membership interest and because the llc is at least in part an operating company instead of a holding_company the tindall appraisal not only explains why petitioner disavows these admissions in the and the mpi appraisal but also places the admissions in the in proper context the tindal appraisal also explains how the values of the llc and the decedent's interest are substantially understated sic in the the basis for disavowing the admissions cannot be fully and impartially understood without admitting the tindall appraisal in evidence under federal rule_of evidence federal rules of evidence rule of the federal rules of evidence provides that a lay witness may not offer an opinion based on scientific technical or other specialized knowledge rule of the federal rules of evidence permits expert testimony a witness who is qualified as an expert by knowledge skill experience training or education may testify in the form of an opinion or otherwise whether a particular witness possesses the necessary qualifications is a question of fact which is for the court to decide before the witness' testimony is received see 509_us_579 the procedures for presenting expert testimony to the tax_court are as described supra set forth in rule g and in our standing_pretrial_order petitioner misreads our rules if he thinks that rule governing stipulations for trial can be used to end-run our procedural rules with respect to expert testimony or to prevent this court from exercising its gatekeeper function with respect to expert testimony in 509_us_579 the supreme court charged trial judges with the responsibility of acting as gatekeepers to exclude unreliable expert testimony and the court in 526_us_137 clarified that that gatekeeper function applies to all expert testimony not just testimony based in science fed r evid was amended in in response to daubert and the many cases applying it including kumho see fed r evid advisory committee's note amendment u s c app pincite stipulation process the stipulation process is the bedrock of tax_court_practice and is designed as an aid to the more expeditious trial of cases as well as for settlement purposes 61_tc_691 the federal rules of civil procedure do not contain a comparable rule initially our rules ie the rules of our predecessor the united_states board_of_tax_appeals contemplated only stipulations of facts see rule 1_bta_1291 now the stipulation process has broad scope and is not confined to the stipulation of facts or evidence see rule a note 60_tc_1118 willamette indus inc v commissioner tcmemo_1995_150 aff'd 149_f3d_1057 9th cir often for instance the parties in a case before the tax_court will stipulate settled issues see eg koons v commissioner tcmemo_2013_94 at several issues were settled by the parties as reflected in a stipulation of settled issues filed on date facts are stipulated and come into evidence without the necessity of findings see eg rule c 35_bta_498 aff'd 96_f2d_594 2d cir although often we will explicitly find stipulated facts and incorporate them by reference into our findings providing in relevant part the taxpayer and the commissioner of internal revenue may by stipulation in writing filed with the board or presented at the hearing agree upon any facts involved in the case see eg martell v commissioner tcmemo_2013_115 at some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference certainly documents and papers are to be stipulated and documents papers or other exhibits annexed to or filed with it are considered part of the stipulation rule a a paragraph in a stipulation reciting that exhibit x attached to the stipulation is an appraisal of blackacre is conclusive that it is likewise a stipulation that attached exhibit y is a nonparty's deposition is conclusive that it is the authenticity of the documents is established and that fact need not be found if filed the stipulation need not be offered into evidence rule c if offered by a party for the truth of the matters asserted however and not adopted by the declarant testifying at the current trial or hearing both documents constitute hearsay see fed r evid which may or may not be admissible see id rule does not require that a hearsay objection be reserved in a stipulation so were we to conclude that a deposition or appraisal is in evidence merely on account of its being attached to a stipulation then a party's subsequent hearsay objection would be unavailing likewise the specification in rule c that unadmitted allegations in pleadings do not constitute evidence would have no force with respect to unadmitted averments in a pleading identified in and attached to a stipulation certainly that cannot be so in minnick v commissioner tcmemo_2012_345 principally involving the value of a conservation_easement contributed to charity the parties executed a stipulation of facts stating that all exhibits attached to the stipulation 'may be accepted as authentic' and 'are incorporated in this stipulation and made a part hereof ' id at the taxpayers objected to four stipulated exhibits appraisals of certain land on the grounds that the exhibits were in substance expert witness reports that had not been exchanged in accordance with rule and had not been exchanged days before trial as required by our standing_pretrial_order we thought that the taxpayers' objection had merit and although we admitted the four exhibits into evidence for other purposes we declined to rely on them to the extent they opined on the value of the conservation_easement id at although we have on occasion said that exhibits attached to a stipulation filed by the parties are in evidence or are part of the evidentiary record the circumstances of those statements must be taken into account for example in siegal v commissioner tcmemo_1992_334 t c m ria para big_number pincite- n we said that tax returns attached to the parties' stipulation of facts become part of the evidentiary record when the stipulation is filed with the court the taxpayers had reserved relevancy objections to the returns which were their only objections and which we had overruled id t c m ria para big_number pincite2 n n in hamdi v commissioner tcmemo_1993_38 wl at n aff'd without published opinion 23_f3d_407 6th cir quoting rule c we said under the court's stipulation procedures the parties executed stipulation and the exhibits attached thereto when continued the tindall appraisal petitioner did not call dr tindall as a witness but asks us to rely on her report which under our rules would serve as her direct testimony as her expert opinion petitioner has neither qualified dr tindall as an expert entitled pursuant to rule of the federal rules of evidence to give her opinion on technical matters nor has he satisfied our procedural rules for expert testimony found in rule g and in our standing_pretrial_order in other words petitioner has failed to satisfy the preconditions for our receiving dr tindall's opinion into continued filed with the court 'need not be offered formerly to be considered in evidence ' emphasis added the stipulation contained few statements of fact beyond the parties' stipulation that the various attached documents were submitted by the taxpayer to the internal_revenue_service id wl at n the commissioner did not concede the probative value of the documents but agreed to this type of stipulation in an effort to place something before the court id evidently concluding that the parties' intent in stipulating the documents was to put the documents in evidence we nevertheless cautioned however the fact that these documents are considered 'in evidence' does not thereby endow them with evidentiary weight and value they do not otherwise possess id at n in warner v commissioner tcmemo_1984_582 t c m p-h para big_number pincite0 n we dismissed the taxpayer's posttrial contention that certain jointly stipulated documents relied on by the commissioner were not in the record we said that although in the stipulation the taxpayer had expressly reserved the right to object to the admissibility of the documents attached thereto he had failed to raise any objection at trial we concluded thus the record in this case includes all of the exhibits attached to the stipulation evidence because her report ie the tindall appraisal is not in evidence we may not consider her opinion d conclusion the tindall appraisal is excluded iii fair_market_value of subject interest a introduction petitioner called no witness to testify to the value of the subject interest on the valuation_date petitioner finds fault both with the mpi appraisal on which he relied in reporting the value of the subject interest on the form_706 and on mr thomson's opinion as to the value of that property he contends that there is sufficient evidence in the record from which the court could determine the fair_market_value of the subject interest on the valuation_date without relying on the conclusions either in the mpi appraisal or of mr thomson he contends that that value is less than the dollar_figure he reported on the form_706 a different appraisal the mpi appraisal is attached to the form_706 which including the mpi appraisal is identified in the stipulation and attached as an exhibit the mpi appraisal is offered by neither party solely as expert testimony so that we do not exclude it as we do the tindall appraisal for failing to satisfy the relevant rules relating to expert testimony we do not however rely on it as expert testimony see eg minnick v commissioner tcmemo_2012_245 at admitting into evidence but not relying on appraisals not conforming to rule to the extent they opined on the value of the conservation easements in question to determine the fair_market_value of the subject interest each of the mpi appraisal respondent in explaining his adjustment to the value of the subject interest in the notice and mr thomson started with dollar_figure as the net asset value of the llc each then made adjustments for lack of control and for lack of marketability and those adjustments are the only thing about which they disagree petitioner first finds fault with the common starting point claiming that the value of the llc should not have been defined exclusively by reference to its net asset value the excess of the value of its assets over its liabilities t he llc is at least in part an operating company that should be valued giving some weight to the llc 's earnings and or distributions petitioner next finds fault with respondent's and mr thomson's classification of the subject interest as a membership interest in the llc the notice_of_deficiency erroneously classified the decedent's interest in the llc for valuation purposes as a membership interest such erroneous classification resulted in the failure of the experts to reflect appropriately the limitations attending a nonfamily member's interest in determining the amount of the discounts for minority interest status and for lack of marketability finally petitioner finds fault generally with the amounts of mr thomson's discounts b discussion member's interest a introduction addressing first the second fault petitioner ascribes to respondent and mr thomson's positions we understand petitioner's argument to be that both respondent and mr thomson erred in not classifying the subject interest as a nonfamily member's interest assignee's interest and failing to value the subject interest as an assignee's interest under the willing buyer-willing seller standard prescribed in sec_20_2031-1 estate_tax regs specifically petitioner contends that in applying the willing buyer-willing seller standard the hypothetical willing buyer must be assumed to be a nonfamily member who would in effect be purchasing an assignee's interest since he could not become a member of the llc without unanimous approval of all membership interests b underlying principles of law sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states the value of the taxable_estate is derived from the value of the gross_estate see sec_2051 sec_2033 broadly provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2034 through then explicitly mandate inclusion of several more narrowly defined classes of assets the value of the subject interest was included in the value of the gross_estate under sec_2038 which includes in the value of a decedent's gross_estate the value of all interests in property transferred before death where on the date of death the transfer was subject_to change through the decedent's exercise of a power to alter amend revoke or terminate the transfer generally the value of an item of property included in the decedent's gross_estate is the fair_market_value of the item at the time of the decedent's death or if an election is made on the alternate_valuation_date see sec_20_2031-1 estate_tax regs the fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts id c discussion we must determine whether respondent and mr thomson erred in classifying the subject interest as a member's interest rather than classifying it as an assignee's interest a member's interest is more valuable than an equivalent percentage interest of an assignee because the member's interest can participate in management and control of the llc we think respondent and mr thomson did not err decedent was a member of the llc when she transferred the subject interest to the trust we assume therefore that until she made the transfer she enjoyed all of the benefits and was saddled with all of the burdens attendant upon being a member of the llc the term member's interest or the term membership interest which the parties use but which we do not because it is a term defined in the operating_agreement to mean a member's proportional interest in capital is both a convenient and an accurate classification for indicating that decedent's interest in the llc was of the fullest kind ie she shared in management and control and did not merely share in profits and losses for the same reasons the term is a convenient and accurate classification for the subject interest in the hands of the trust which also was a member of the llc moreover there is no evidence that on or before the valuation_date the trust distributed sold exchanged or otherwise_disposed_of the subject interest so that possibly on that date it could more accurately be described as an assignee's interest therefore because the term member's interest conveniently and accurately describes the rights inherent to a subject interest on the date decedent transferred it on the date she died and on the valuation_date neither respondent nor mr thomson erred in classifying it as such or in their terms classifying it as a membership interest the fair_market_value of the subject interest on the valuation_date is determined under the objective willing buyer-willing seller standard discussed supra the willing buyer and willing seller are purely hypothetical persons and their characteristics are not necessarily the same as the personal characteristics of the actual seller or a particular buyer e g chapman glen ltd v commissioner t c __ date certainly in applying the willing buyer-willing seller standard to determine the value of the subject interest it would be appropriate to take into consideration limitations in the operating_agreement on the rights of a nonfamily member transferee to participate in control and management of the llc and limitations on the transferee's rights otherwise to be treated as a member petitioner however seeks to collapse the two steps of the valuation process--ie identify the property to be valued and its nature and character and objectively determine its value--into a single step petitioner would expand sec_20_2031-1 estate_tax regs beyond its intended scope by using the provision to redefine the character of the subject interest as an assignee's interest see 113_tc_449 aff'd f 3d 5th cir as discussed in the immediately preceding paragraph of this report on the valuation_date the subject interest was a member's interest the holder of that interest at that time enjoyed fully the benefits and burdens of being a member of the llc including his or her inability to transfer all of those benefits and burdens to a nonfamily member transferee the hypothetical willing buyer and hypothetical willing seller-- both having reasonable knowledge of relevant facts sec_20_2031-1 estate_tax regs --would understand a member's interest to be so restricted and would take that restriction into account in their negotiations of what a member's interest was worth mr thomson considered restrictions imposed on transferability of an interest in the llc as a factor in his marketability discount analysis d conclusion neither respondent nor mr thomson erred in classifying the subject interest as a member's interest appraisal procedures a introduction as found supra mr thomson considered the llc to function primarily as a real_estate_holding_company and for that reason relied exclusively on the discounted net asset value approach in valuing the subject interest petitioner finds fault with mr thomson's exclusive reliance on that approach petitioner explains the decedent's interest in the llc to be valued is an assignee interest and the hypothetical purchaser would not have any say in the llc's decisions to make distributions to sell the building or to liquidate so the hypothetical purchaser's primary concern would be historical earnings and distributions accordingly this llc must be valued giving primary weight in the valuation of the llc to the capitalization of the historical distributions to its members b discussion it is perhaps a sufficient answer to petitioner's argument that we do not agree that the subject interest was an assignee's interest moreover any concern that petitioner might have about a member's or indeed an assignee's lack of influence on decision making is properly addressed in the context of the lack-of- control discount applied by mr thomson in determining the fair_market_value of the subject interest mr thomson explained that discount describing it alternatively as a minority interest discount as follows the hypothetical minority interest investor cannot control or has little influence on the disposition of assets the payment of distributions the appointment of management or other prerogatives of control therefore a lack of control discount is applied to account for the absence of these control features it is true that mr thomson considered the llc to function primarily as a real_estate_holding_company and for that reason he excluded the market and income approaches to valuation relying exclusively on a discounted net asset value approach the llc's principal asset however was the building the value of which dollar_figure mr thomson accepted from the llc's partnership return and the building appraisal the dollar_figure value from the building appraisal was based exclusively on an income approach that used a discounted cashflow analysis the authors of the building appraisal projected building income for six years capitalized the sixth year's income to determine a terminal value and discounted the resulting income stream to present_value dollar_figure thus while mr thomson's valuation of the llc was based on the net asset value of the llc's assets the value he accepted for the llc's principal asset the building was based on an income approach we have said it is well established that in general an asset-based method of valuation applies in the case of corporations that are essentially holding corporations while an earnings-based method applies for corporations that are going concerns estate of smith v commissioner tcmemo_1999_368 wl at that rule_of thumb is no doubt based in part on the notion that a holding_or_investment_company may be managed not for current income but rather for appreciation in the value of its holdings if ownership interests in a holding_or_investment_company are not traded in an established market then net asset value may be the best indicator of the firm's value see eg hess v commissioner tcmemo_2003_251 wl at estate of ford v commissioner tcmemo_1993_580 wl at aff'd 53_f3d_924 8th cir the point is well stated in revrul_59_60 sec_5 1959_1_cb_237 in general the appraiser will accord primary consideration to earnings when valuing stocks of companies which sell products or services to the public conversely in the investment or holding type of company the appraiser may accord the greatest weight to the assets underlying the security to be valued the llc undoubtedly provided services to the public viz a fully leased gross rentable area of big_number square feet and although the members of the llc may have had in mind the future appreciation of the building we cannot but conclude that the llc managed a going concern we have on occasion been presented with and sanctioned the valuation of a closely held real_estate firm using a weighted approach ie using both a net value approach and an income capitalization approach attaching weight to each e g 79_tc_938 estate of weinberg v commissioner tcmemo_2000_51 we have here no evidence that an explicitly income-based approach to valuing the subject interest would necessarily have reached a different valuation conclusion or what that valuation conclusion would be finally the net asset value that mr thomson was instructed to and did use was the same net asset value used in the mpi appraisal which petitioner relied on in reporting the value of the subject interest on the schedule g v alues or discounts reported or claimed on an estate_tax_return may be considered admissions and to some extent binding or probative restricting an estate from substituting a lower value without cogent proof that those admissions are wrong estate of deputy v commissioner tcmemo_2003_176 wl at n accord 92_tc_312 we have no cogent proof that the value that petitioner relied on in reporting the value of the subject interest on the schedule g is wrong c conclusion the evidentiary record shows that the value of the llc before determination of decedent's proportionate interest therein and application of discounts for lack of control and lack of marketability was no less than dollar_figure the amount relied on by mr thomson discounts the parties do not dispute that in valuing the subject interest it is appropriate to take account of discounts for both lack of control and lack of marketability indeed we have accepted both discounts when valuing stock of closely held corporations see eg 94_tc_193 petitioner disagrees however with mr thomson's discounts of and for lack of control and lack of marketability respectively and while petitioner criticizes mr thomson's methodologies for determining both discounts he has provided no expert testimony from which we might draw different greater values in those technical areas of analysis iv conclusion the value of the subject interest on the valuation_date was dollar_figure the value conceded by respondent we redetermine a deficiency in federal estate_tax accordingly to reflect the foregoing decision will be entered under rule
